62 N.Y.2d 851 (1984)
Bee Jay Industrial Corp., Appellant,
v.
Charles Fina et al., Respondents.
Court of Appeals of the State of New York.
Decided June 7, 1984.
Richard M. Gordon for appellant.
Harold J. McLaughlin for respondents.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, MEYER, SIMONS and KAYE.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for reasons stated in the memorandum at the Appellate Division (98 AD2d 738). We note that defendants' motion for summary judgment was itself predicated on the absence of a written contract as required by the Statute of Frauds (General Obligations Law, § 5-703, subd 2).